Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,6-8, and 10 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3,6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirio US 2012/0085068 in view of Taphorn GB 994,840 in further view of Peronek et al. US 4,939,890.

Regarding claim 1, Cirio discloses a device for gripping and centering containers in a capping and/or control station of a capping installation, said device comprising:
-    a centering ring (40), which is intended for being inserted onto a container (container C) by being lowered from an initial position above the container (2) to a final position, in which the centring ring (10) rests on an upper portion of the body of the container, the centring ring being associated with moving members arranged to control a displacement thereof in vertical direction (gripping ring 40 grips the neck N of container C and sits below a shoulder S to control movement in the vertical direction, shaft 52 can move each container in the vertical direction, and elastic element 50 allows for vertical movement of the jaws 28 as seen in fig.2-3; par 0028-0031), from said initial position to said final position, parallel to an axis (A) of the container; and
-    a plurality of jaws (grippers 26 include jaws 28; par 0030-0032; fig.3-4), distributed along the circumference of the centring ring and arranged to engage, in an operating condition, a region of the neck of the container (par 0028-0030), the jaws (28) being associated with moving members arranged to control a displacement thereof in radial direction (radially movable with respect to pins 30), in order to move the jaws from an idle condition, in which they are spaced apart from the neck, to the operating condition, and vice versa (fig.4 shows the opening and closing of jaws 28 and rotates about toothed sectors 32; par 0028).

    PNG
    media_image1.png
    705
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    492
    media_image2.png
    Greyscale


 Cirio teaches a centring ring 40 and jaws 28 but fails to explicitly teach that the jaws are located above the centring ring, and are displaced relative to the centring ring.
However Taphorn teaches a device for gripping and centring a bottle which includes a centring ring 7 located below gripping jaws 13 and 14 which move relative to the centring ring 7 as seen in figures 4-5; page 2 lines 20-60.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping machine of Cirio with the neck centering ring which is separate from and below the jaws such that the jaws move relative to the centering ring in order to further stabilize the container being supported and capped during the capping operation. 

    PNG
    media_image3.png
    254
    204
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    207
    175
    media_image4.png
    Greyscale

Cirio and Taphorn fail to explicitly teach wherein the jaws are equipped with teeth or rubber elements positioned to either directly engage the region of the neck of the container located immediately below the rigid collar or directly engage the rigid collar, in order to retain the container in the operating condition of the jaws.
However Peronek teaches a method and apparatus for anti-rotation during bottle capping which includes protrusions 88 interpreted as teeth positioned to directly engage the rigid collar 52 in order to retain jaws/ arms 81,84 in operating of the capping apparatus as shown in figures 4-5, col.8 lines 35-65.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping and gripping device as taught by Cirio with the addition of teeth elements to engage the bottle to grip and hold the bottle in place to prevent rotation of the bottle during the operation.

    PNG
    media_image5.png
    395
    449
    media_image5.png
    Greyscale

Regarding claim 2, Cirio in view of Taphorn in further view of Peronek substantially teaches the device according to claim 1, wherein the centring ring (40) and the jaws (28) are associated with moving members (pin 30 of which jaws are rotatable) arranged to control a simultaneous vertical displacement of the centring ring and the jaws (jaws 28 are fixed in rotation to the respective pins and are mobile in a vertical direction with respect to pins 30 with respect to elastic element 50; par 0030).
Regarding claim 3, Cirio in view of Taphorn in further view of Peronek substantially teaches the device according to claim 1 wherein the jaws (28) are uniformly distributed along the circumference of the centring ring (fig.4; jaws 28 uniformly distributed to form a circular ring around the neck of the container).
Regarding claim 6, Cirio in view of Taphorn in further view of Peronek substantially teaches the device according to claim 1, wherein the jaws (28) are equipped with vertical teeth arranged to penetrate into a lower surface of the rigid collar in the operating condition of the jaws, 
Cirio and Taphorn fail to explicitly teach wherein the jaws are equipped with teeth or rubber elements positioned to either directly engage the region of the neck of the container located immediately below the rigid collar or directly engage the rigid collar, in order to retain the container in the operating condition of the jaws.
However Peronek teaches a method and apparatus for anti-rotation during bottle capping which includes protrusions 88 interpreted as vertical teeth positioned to directly engage the rigid collar 52 by penetrating into a lower surface of the rigid collar in order to retain jaws/ arms 81,84 in operating of the capping apparatus as shown in figures 4-5, col.8 lines 35-65.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping and gripping device as taught by Cirio with the addition of teeth elements to engage the bottle to grip and hold the bottle in place to prevent rotation of the bottle during the operation.
Regarding claim 7, Cirio in view of Taphorn in further view of Peronek substantially teaches an installation for capping containers (figs 2-4; machine 10), including at least one capping station having a working head (20; shown in fig.2) for capping containers (C) and carrying out measurements and/or controls on same and a gripping and centring device (22; par 0027-0032) according to claim 1.

Regarding claim 8, Cirio discloses a method of centring containers (container C) relative to a working head (20; fig.1) provided in a capping and/or control station of a capping installation (figs 1-3), which station is associated with a gripping and centring device (22) according to claim 1, the method comprising the steps of:
-    bringing the containers (C), resting onto a supporting plane (cups 18) and arranged
with vertical axis (A; fig.2), to the capping station;
-    lowering the gripping and centring device (gripping assembly 22) onto a container (C) to be capped and/or controlled (par 0028-0031), from an initial position above the container (2) to a final position in which the centring ring (40) rests on the upper portion of the body (neck portion shown in fig 3) of the container (C);
-    simultaneously moving the jaws (28) in radial direction towards the neck of the container (radially movable with respect to pins 30) and bringing the jaws into a first operating position, in which the jaws are in contact with the neck (fig.4 shows the opening and closing of jaws 28 and rotates about toothed sectors 32; par 0028);
-    spacing apart the container (C) from the supporting plane (18) and making the container properly rest against surfaces of the jaws (28; fig.3);
-    carrying out the operations provided for in the capping and/or control station on the container (C) properly resting against the jaw surfaces (28), while keeping the container spaced apart from the supporting plane (18; par 0028-0032).
wherein the neck provided with a rigid collar, and wherein the step of bringing the jaws into a first operating position brings the jaws into engagement with a region of the neck of a container located immediately below the rigid collar and such that the rigid collar (3) rests onto an upper surface of each jaw (Neck N is provided with rigid collar shown as shoulder S; figs 3-4; par 0028).

Cirio teaches a centring ring 40 and jaws 28 but fails to explicitly teach that the jaws are located above the centring ring, and are displaced relative to the centring ring.
However Taphorn teaches a device for gripping and centring a bottle which includes a centring ring 7 located below gripping jaws 13 and 14 which move relative to the centring ring 7 as seen in figures 4-5; page 2 lines 20-60.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping machine of Cirio with the neck centering ring which is separate from and below the jaws such that the jaws move relative to the centering ring in order to further stabilize the container being supported and capped during the capping operation. 

    PNG
    media_image3.png
    254
    204
    media_image3.png
    Greyscale
 
Cirio and Taphorn fail to explicitly teach wherein the jaws are equipped with teeth or rubber elements positioned to either directly engage the region of the neck of the container located immediately below the rigid collar or directly engage the rigid collar, in order to retain the container in the operating condition of the jaws.
However Peronek teaches a method and apparatus for anti-rotation during bottle capping which includes protrusions 88 interpreted as teeth positioned to directly engage the rigid collar 52 in order to retain jaws/ arms 81,84 in operating of the capping apparatus as shown in figures 4-5, col.8 lines 35-65.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping and gripping device as taught by Cirio with the addition of teeth elements to engage the bottle to grip and hold the bottle in place to prevent rotation of the bottle during the operation.

    PNG
    media_image5.png
    395
    449
    media_image5.png
    Greyscale

Regarding claim 10, Cirio in view of Taphorn in further view of Peronek substantially teaches the method according to claim 8, wherein:
-    the jaws are equipped with vertical teeth and the step of making the container properly rest against the surfaces of the jaws causes the teeth to penetrate into a lower surface of the rigid collar, thereby preventing rotation of the container during the operations carried out in the capping and/or control station; 
or, in the alternative,
-    the jaws (28) are equipped with horizontal teeth (32) or rubber elements arranged to engage said region of the neck of the container located immediately below the rigid collar and, after the step of making the container properly rest against the surfaces of the jaws (28), the method includes the step of applying a grasping pressure to the neck so that the horizontal teeth or rubber elements grasp said region of the neck of the container located immediately below the rigid collar thereby blocking the container during the operations carried out in the capping and/or control station (toothed sectors 32 interpreted as horizontal teeth provided on jaws 28 mesh together to open and close the jaws to retain the jaws in an operating condition and engage the neck of the container and as part of jaws 28 are arranged immediately below the collar S; figs. 3-4; par 0028).
However Peronek teaches a method and apparatus for anti-rotation during bottle capping which includes protrusions 88 interpreted as vertical teeth positioned to directly engage the rigid collar 52 in order to retain jaws/ arms 81,84 in operating of the capping apparatus as shown in figures 4-5, col.8 lines 35-65.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping and gripping device as taught by Cirio with the addition of teeth elements to engage the bottle to grip and hold the bottle in place to prevent rotation of the bottle during the operation.

Response to Arguments
Applicant’s arguments, see arguments, filed 5/9/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peronek et al. US 4,939,890.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731